The defendant, Beulah Carter-Mort, was convicted in the county court of Woods county of refusing to observe the appropriate flag ceremonial in school, was tried, convicted and sentenced to pay a fine of $250 and costs.
The defendant was a member of Jehovah's Witnesses and conducted a private school at her residence for 10 or 12 children who were members of that religious sect. The defendant, as teacher of that school had refused to conduct *Page 270 
the flag ceremonial prescribed by the State Superintendent, giving as her reasons religious grounds such as were quoted by the defendant in the case of Pendley v. State,77 Okla. Cr. 259, 141 P.2d 118, this date decided.
It is not necessary to discuss this case at length. The same constitutional principles and reasoning govern in the disposition of this case as were cited in the disposition of the case of Pendley v. State, supra.
It is therefore ordered that the judgment of the county court of Woods county be reversed and remanded with instructions to dismiss the case against defendant.
BAREFOOT, J., concurs. DOYLE, J., absent.